DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 12, 2020 has been entered.

 Response to Amendment
As a result of the Amendment filed on RCE, claims 1-5, 10-15 and 17-20 are pending. Claims 1, 13 and 15 are amended. Claims 6-9 and 16 were previously canceled. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 10-15 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Akifusa et al., United States Patent Application Publication No. US 2012/0075267 A1 in view of Kwak et al., United States Patent Application Publication No. US 2014/0101576 A1, further in view of Audet, United States Patent Application Publication No. US 2008/0092038 A1.


Regarding claim 1, Akifusa discloses a method for storing user data corresponding to an input using an electronic pen by an electronic device which provides a display region (See generally, Abstract and Fig. 1; game device, #1; stylus pen, #177), the method comprising:
 receiving, through a communication module of the electronic device, a first event signal from the electronic pen (Figs. 10A-10B; Detailed Description, [0177-0182], “…a slider image 220 is displayed in a lower portion of the screen of lower LCD 120. As the user uses stylus pen 177 or the like to perform a slide operation of this slider image 220 in a lateral direction over the sheet surface (move while keeping touching), the thumbnail images displayed on upper LCD 110 may be changed. Namely, the thumbnail images are aligned (virtually) under a prescribed alignment rule and the user can successively switch contents displayed on lower LCD 120 (effectively-displayed thumbnail images) by operating slider image 220. It is noted that switching among the thumbnail images may be made by continuously sliding a displayed portion or updating for each page”; Detailed Description, [0095]; Detailed Description, [0129], “In addition, the touch panel control circuit constituting interface circuit 150 generates touch position data indicating a position where the user performed an input operation (a pointing operation) in response to a detection signal from touch panel 122 and outputs the data to operation processing unit 100. Namely, touch panel 122 outputs an operation input (touch position data) in accordance with a two-dimensional coordinate value corresponding to the position pointed on a touch surface.”;  See also Detailed Description, [0217-0219]; control circuit is communication module); 
obtaining first user data corresponding to a first pen input, upon sensing the first pen input using the electronic pen against the display region where first screen data is displayed, while the electronic device operates in a first mode based on the first event signal (Figs. 10A-10B; Detailed Description, [0177-0182], “Referring to FIG. 10A, in the "viewing mode" (state ST4), a listing image 202A including objects showing images obtained in advance (thumbnail images) is displayed on lower LCD 120. The objects (thumbnail images) included in this listing image 202A are preferably smaller in an amount of information than image data obtained through image pick-up or the like… In this "viewing mode", a slider image 220 is displayed in a lower portion of the screen of lower LCD 120. As the user uses stylus pen 177 or the like to perform a slide operation of this slider image 220 in a lateral direction over the sheet surface (move while keeping touching), the thumbnail images displayed on upper LCD 110 may be changed. Namely, the thumbnail images are aligned (virtually) under a prescribed alignment rule and the user can successively switch contents displayed on lower LCD 120 (effectively-displayed thumbnail images) by operating slider image 220. It is noted that switching among the thumbnail images may be made by continuously sliding a displayed portion or updating for each page”), wherein the first screen data is a part of screen data (Fig. 10A-10B, part LCD);
 displaying second screen data in the display region based on a user input against the display region, wherein the second screen data is another part of the screen data (Detailed Description, [0236], Figs. 14-17, “FIGS. 16 and 17 each show an operation example in the sound effect association processing according to the present embodiment. Referring to FIG. 16, as the user uses stylus pen 177 or the like to touch a position corresponding to the target audio icon included in listing display 286 displayed on lower LCD 120 (performs a position indication operation), the audio icon corresponding to the touched position is selected”; audio icons is second screen data); 
obtaining second user data corresponding to a second pen input, upon sensing the second pen input using the electronic pen against the display region where the second screen data is displayed, (Detailed Description, [0236-0237], “It is noted that an audio icon may be selected based on some characteristic movement in the user's series of position indication operations. For example, when the user rests at any position for a prescribed period of time or longer while he/she continues the position indication operation (maintains a touching state), the audio icon corresponding to the rest position may be selected.”); 
receiving, through the communication module, a second event signal through the communication module from the electronic pen after the first user data and the second user data are obtained (Fig. 17, Detailed Description, [0239-0240], “…as shown in FIG. 17, as the user moves stylus pen 177 or the like while maintaining the touching state, the selected audio icon is drawn out (dragged) based on this subsequent variation in indicated position. Namely, such an effect that the selected audio icon is moved taken together by stylus pen 177 is provided. ...Thereafter, as the user moves stylus pen 177 or the like upward, that is, in a direction toward upper LCD 110, while maintaining the touching state, voice and sound corresponding to the selected audio icon is associated with the main image corresponding to the image of interest displayed on upper LCD 110.”; this second event signal (e.g. the stylus input of a drag gesture) occurs after the thumbnail images and the audio files are displayed); and
 storing the first user data associatively with the second user data  based on the second event signal (Figs. 14-17; Detailed Description, [0224-0226], “In screen display shown in FIGS. 14 and 15, the user selects an image of interest to be subjected to the sound effect association processing from among the images of interest included in the album, selects voice and sound to be associated with each image of interest, and further performs actual association processing. In FIGS. 14 and 15, contents displayed on lower LCD 120 are different from those in screen display as shown in FIGS. 12 and 13. Namely, in FIGS. 14 and 15, lower LCD 120 displays listing displays 286 and 288 including audio icons indicating voice and sound that can be associated with the images of interest.”; See also Detailed Description, [0242-0246]), such that the first user data is set to overlap the first screen data and the second user data is set to overlap the second screen data (See Figs. 14-17; Detailed Description, [0224-0226], “In screen display shown in FIGS. 14 and 15, the user selects an image of interest to be subjected to the sound effect association processing from among the images of interest included in the album, selects voice and sound to be associated with each image of interest, and further performs actual association processing. In FIGS. 14 and 15, contents displayed on lower LCD 120 are different from those in screen display as shown in FIGS. 12 and 13. Namely, in FIGS. 14 and 15, lower LCD 120 displays listing displays 286 and 288 including audio icons indicating voice and sound that can be associated with the images of interest.”; See also Detailed Description, [0242-0246]; sound icons still remain on bottom screen and picture still remains on top screen). 


the first event signal is generated when a member included in the electronic pen is pressed;
displaying second screen data in the display region based on a user unit input using an object different from the electronic pen against the display region; 
the second event signal is generated when the member included in the electronic pen is pressed;
wherein the first user data includes first memo input data or first handwriting input data;
wherein the second user data includes second memo input data or second handwriting input data. 

Kwak, in a similar field of endeavor, discloses a method for storing user data corresponding to an input using an electronic pen by an electronic device which provides a display region (Fig. 3, multi display device, Detailed Description, [0137], “FIG. 3 is a block diagram illustrating a configuration of a multi display device in detail according to an exemplary embodiment of the present general inventive concept”; first display, #190a; second display; #190b; inputter/outputter, #160 Detailed Description, [0173]; See also Fig. 2, stylus pen, #6800), the method comprising:
the first event signal is generated when a member included in the electronic pen is pressed (Figs. 48A-B, button, #4801/4802; Detailed Description, [0377-0382], “Referring to FIG. 48B, the stylus pen 4800 according to an exemplary embodiment of the present general inventive concept may include a lower button 4801, an upper button 4802, and a dialer 4803, which are disposed on a handle 4804 of the stylus pen 4800, and serve as a user interface. Specifically, the lower button 4801 may perform functions of selecting or executing like a left button of a mouse, and the upper button 4802 may perform functions of menu or setting like a right button of a mouse.”);
(Fig. 3, second display, #190b; Detailed Description, [0105], “The first and second displays 190a and 190b, respectively, may display a multimedia content playback screen, an application execution screen, a desktop screen including an icon, and a web browsing screen under the control of the controller 130. The first and second displays 190a and 190b, respectively, may be implemented by using a touch screen. Accordingly, when a part of a user's body (for example, the user's fingers or thumb) or an inputting means (for example, a stylus pen), which can be sensed, touches the first and second displays 190a and 190b, respectively, the controller 130 may perform various operations according to coordinate values of the touch point and a shape of the touch gesture” user finger input is different from the stylus; See also inter alia, Detailed Description, [0167], [0190], [0196]); 
the second event signal is generated when the member included in the electronic pen is pressed (Figs. 48A-B, button, #4801/4802; Detailed Description, [0377-0382], “Referring to FIG. 48B, the stylus pen 4800 according to an exemplary embodiment of the present general inventive concept may include a lower button 4801, an upper button 4802, and a dialer 4803, which are disposed on a handle 4804 of the stylus pen 4800, and serve as a user interface. Specifically, the lower button 4801 may perform functions of selecting or executing like a left button of a mouse, and the upper button 4802 may perform functions of menu or setting like a right button of a mouse…Referring to view (e) of FIG. 49, when the user clicks a lower button 4906 of the stylus pen 4800 (4907) while the tool selected from the toolset is being displayed, the multi display device 100 progresses to view (f) of FIG. 49. Referring to view (f) of FIG. 49, the multi display device 100 activates a lower level toolset 4914 of the selected tool and displays it in response to the click 4907 of the stylus pen 4800…Referring to view (a) of FIG. 50, when the user double clicks one of the upper and lower buttons 5001 of the stylus pen 4800 with respect to the multi display device 100 on which a lower level toolset 5010 is displayed (5002), the multi display device 100 progresses to view (b) of FIG. 50. Referring to view (b) of FIG. 50, the multi display device 100 ends the toolset in response to a control signal of the stylus pen 4800”; at least two event signals generated on clicks of the button).

It would have been obvious to one of ordinary skill in the art to have modified the method of Akifusa to include the teachings of Kwak in such a way to provide the pressing input within the electronic pen in such a way wherein: the first event signal is generated when a member included in the electronic pen is pressed; displaying second screen data in the display region based on a user unit input using an object different from the electronic pen against the display region;  and the second event signal is generated when the member included in the electronic pen is pressed. The motivation to combine these arts is to gain the additional mouse-like functions within the electronic pen/stylus, such as scrolling or double-clicking, which improves the user input capabilities onto the display screens (See Kwak, Detailed Description, [0377]). Furthermore, the use of both the electronic pen and the user’s hand, which is an object different from the electronic pen, allows for differential multi-touch input which does not obstruct the user’s line of sight (See Kwak, Detailed Description, [0392-0397]). The fact that both Akifusa and Kwak disclose similar multi-screen devices, with both electronic pen and finger inputs, makes this combination more easily implemented. 

Audet, in a similar field of endeavor, discloses a method for storing user data (Background, [0003], “This invention relates generally to computer systems and more specifically to user interfaces for computer systems that facilitates information localization and organization.”) corresponding to an input using an electronic pen (Detailed Description, [0103]) by an electronic device which provides a display region (Fig. 6, generally) comprising:
Fig. 11, annotation, #142; Detailed Description, [0111-0115], “Annotations 142 can be made by the user in order to add more meaning to the document already entered in the SMLOI. The annotation, namely a layer 143, can be considered as a distinct document. FIG. 11 shows an annotation 142 on which the user can chose to merge 146 the layer 143 so it will become an assembly 144…An information element can also be done by direct writing by the user inside the SMLOI using any mean like a keyboard or a pen-pointing device.”);
wherein the second user data includes second memo input data or second handwriting input data (Fig. 11, annotation, #142; Detailed Description, [0111-0115], “Annotations 142 can be made by the user in order to add more meaning to the document already entered in the SMLOI. The annotation, namely a layer 143, can be considered as a distinct document. FIG. 11 shows an annotation 142 on which the user can chose to merge 146 the layer 143 so it will become an assembly 144…An information element can also be done by direct writing by the user inside the SMLOI using any mean like a keyboard or a pen-pointing device.”; Examiner’s note—specifically a different annotation onto a different document 112; See also Detailed Description, [0108-0115] and Figs. 8-10). 

It would have been further obvious to one of ordinary skill in the art to have modified the user data within combination of Akifusa and Kwak to include the teachings of Audet in such a way to specify the type of user data, as to provide: wherein the first user data includes first memo input data or first handwriting input data and wherein the second user data includes second memo input data or second handwriting input data. The motivation to combine these arts is to provide more meaning to a document through a user’s own unique markings, which allows the user to see and manipulate information elements easily (See Audet, Detailed Description, [0108-0115], “Annotations 142 can be made by the user in order to add more meaning to the document already entered in the SMLOI. The annotation, namely a layer 143, can be considered as a distinct document…. areas are distinct for every information element and are generally superposed on the related document while letting the underneath document image appear in order to allow the user to see the document”). The fact that Audet also teaches association of content onto a data file (See Audet, Detailed Description, [0135], “Numerous software applications are available to help users keep track of their schedules and of the tasks they need to accomplish. The tasks of the user can be displayed as information elements in the SMLOI, and be graphically recognizable within the SMLOI. Tasks as information elements can be associated with related sub-space (item 166 in FIG. 12) and linked to appropriate characterization attributes”), such as a document, in similar manners as Akifusa makes this combination more easily implemented. It is also noted that Audet discloses the use of a stylus to make inputs onto a display, including handwritten annotations, which also causes it to be in same field of endeavor as Akifusa, Kwak and the Instant Invention.   

Regarding claim 2, Akifusa discloses further discloses wherein the storing of the first user data associatively with the second user data comprises storing screen data comprising the first user data and the second user data overlappingly with the first user data and the second user data (Figs. 17-19; Detailed Description, [0247-0248], “As some kind of voice and sound is associated with a main image included in the album being created through the operation as described above, an icon 294 which is a notification image for indicating the associated state is displayed as superimposed on the corresponding image of interest. Alternatively, icon 294 may be displayed in proximity to the image of interest...This icon 294 is preferably substantially the same in design as the audio icon corresponding to voice and sound associated with the image of interest, in order for the user to apparently grasp which voice and sound is brought in correspondence with the image of interest.”; image of interest is at top screen which is entire screen at Figs. 10A/10B; and the second user data is the audio file overlapping with it at Fig. 17-19).
Thus, it would have remained obvious to have combined Akifusa and Kwak and Audet in the same manner as described in claim 1. 

Regarding claim 3, Akifusa discloses further discloses wherein the storing of the first user data associatively with the second user data comprises storing the first user data associatively with the second user data in a hierarchical structure (Detailed Description, [0229-0232], “In game device 1 according to the present embodiment, the user who desires to associate sound effect with a certain image of interest uses stylus pen 177 or the like to select a target audio icon included in displayed listing display 286 or 288 on lower LCD 120 and thereafter performs such an operation as "flicking" the selected audio icon toward upper LCD 110. Then, the main image corresponding to the image of interest (displayed on upper LCD 110) selected in advance from among the images of interest included in the album and voice and sound corresponding to the selected audio icon (sound effect) are associated with each other.”; “It is noted that voice and sound corresponding to the audio icon selected on listing display 286 or 288 may be reproduced. Namely, while listing display 286 or 288 is displayed, the user arbitrarily moves selected display image 290 so as to select voice and sound to be associated with each image included in the album. Here, as the contents thereof are sequentially reproduced, the user can also search for appropriate sound effect while checking voice and sound.”). 
Thus, it would have remained obvious to have combined Akifusa and Kwak and Audet in the same manner as described in claim 1. 

Regarding claim 4, Akifusa , Kwak and Audet disclose every element of claim 1 and Kwak further discloses wherein the second event signal corresponding to the first event signal is a second event signal (Figs. 48A-B, button, #4801/4802; Detailed Description, [0377-0382], “Referring to FIG. 48B, the stylus pen 4800 according to an exemplary embodiment of the present general inventive concept may include a lower button 4801, an upper button 4802, and a dialer 4803, which are disposed on a handle 4804 of the stylus pen 4800, and serve as a user interface. Specifically, the lower button 4801 may perform functions of selecting or executing like a left button of a mouse, and the upper button 4802 may perform functions of menu or setting like a right button of a mouse…Referring to view (e) of FIG. 49, when the user clicks a lower button 4906 of the stylus pen 4800 (4907) while the tool selected from the toolset is being displayed, the multi display device 100 progresses to view (f) of FIG. 49. Referring to view (f) of FIG. 49, the multi display device 100 activates a lower level toolset 4914 of the selected tool and displays it in response to the click 4907 of the stylus pen 4800…Referring to view (a) of FIG. 50, when the user double clicks one of the upper and lower buttons 5001 of the stylus pen 4800 with respect to the multi display device 100 on which a lower level toolset 5010 is displayed (5002), the multi display device 100 progresses to view (b) of FIG. 50. Referring to view (b) of FIG. 50, the multi display device 100 ends the toolset in response to a control signal of the stylus pen 4800”; at least two event signals generated on clicks of the button).
It would have been further obvious to one of ordinary skill in the art to have modified the combination of Akifusa-Kwak-Audet to further include the teachings of Kwak in such a way to provide discloses wherein the second event signal corresponding to the first event signal is a second event signal generated by user manipulation with respect to the member provided in the electronic pen. The motivation to combine these arts is to replicate the left/right buttons of a mouse for more intuitive user control (Figs. 48A-B, button, #4801/4802; Detailed Description, [0377-0395])

 (see generally, Figs. 14-19, upper LCD, #110; lower LCD; #120; upper LCD shows the photo, lower LCD shows the audio and stickers). 
Thus, it would have remained obvious to have combined Akifusa and Kwak and Audet in the same manner as described in claim 1. 

Regarding claim 10, Akifusa further discloses a method further comprising displaying in the display region, an indicator indicating that the electronic device operates in the first mode, while operating in the first mode (See inter alia, Detailed Description, [0306-0308], “In addition, operation processing unit 100 determines whether execution of the "viewing mode" (state ST4) has been indicated or not (step S18). When execution of the "viewing mode" (state ST4) has been indicated (YES in step S18), processing in step S20 and subsequent steps is performed. In contrast, when execution of the "viewing mode" (state ST4) has not been indicated (NO in step S18), processing in step S16 and subsequent steps is performed… contrast, when an instruction to select a thumbnail image different from the currently selected thumbnail image has not been received (NO in step S22), operation processing unit 100 determines whether an instruction to switch to the "slide show mode" (state ST6 shown in FIG. 9) has been received or not (step S26). Namely, whether a coordinate indication on operation image 212 shown in FIGS. 10A and 10B has been provided or not is determined. When an instruction to switch to the "slide show mode" has been received (YES in step S26), operation processing unit 100 randomly orders images saved in game device 1 and provides switched display of each image on upper LCD 100 in that order every prescribed time. Operation processing unit 100 adds an effect based on setting contents designated in advance. Namely, operation processing unit 100 performs processing involved with the "slide show mode" (step S28). After processing involved with the "slide show mode" has ended, processing in step S22 and subsequent steps is repeated”; Figs. 10A-10B, “slide show” operation image 212). 
Thus, it would have remained obvious to have combined Akifusa and Kwak and Audet in the same manner as described in claim 1. 

Regarding claim 11, Akifusa further discloses a method further comprising displaying a user interface (UI) menu for selecting a scheme to store the obtained first user data and the obtained second user data, based on the received second event signal (Figs. 16-19; Detailed Description, [0244-0254], “such a case, normally, the user who desires to associate some kind of voice and sound selects the audio icon and then performs such an operation as "flicking" toward upper LCD 110 so as to complete the series of position indication operations. Therefore, such a condition that the indicated position varies relative to the display region of lower LCD 120 in the direction in which the display region of upper LCD 110 is present, within a prescribed period of time immediately before the end of the user's series of position indication operations, may be set … This icon 294 is preferably substantially the same in design as the audio icon corresponding to voice and sound associated with the image of interest, in order for the user to apparently grasp which voice and sound is brought in correspondence with the image of interest …Namely, referring again to FIGS. 14 to 19, operation images 272 and 274 are displayed on lower LCD 120 as in FIGS. 12 and 13 above. Then, as the user uses stylus pen 177 or the like to perform an operation to touch operation image 274 labeled with "in", voice and sound corresponding to the audio icon selected in lower LCD 120 is associated with the main image corresponding to the image of interest displayed on upper LCD 110. On the other hand, as the user uses stylus pen 177 or the like to perform an operation to touch operation image 272 labeled with "out", voice and sound associated with the main image corresponding to the image of interest displayed on upper LCD 110 is deleted. Namely, association of voice and sound with the main image corresponding to the image of interest is canceled”). 
Thus, it would have remained obvious to have combined Akifusa and Kwak and Audet in the same manner as described in claim 1. 

Regarding claim 12, Akifusa further discloses wherein screen data is data which forms a web screen, an application execution screen (Detailed Description, [0299], “Each step in each flowchart shown in FIGS. 28 to 31 is typically provided by operation processing unit 100 (FIG. 4) executing a program (instruction set). It is noted that operation processing unit 100 does not have to execute a single program but one application or a plurality of applications may be executed together with a program (or firmware) providing a basic OS (Operating System). In addition, the entirety or a part of processing shown below may be implemented by hardware”), a content execution screen, or a home screen (Detailed Description, [0301], HOME menu mode, Figs. 29-30). 
Thus, it would have remained obvious to have combined Akifusa and Kwak and Audet in the same manner as described in claim 1. 

Regarding claim 13, Akifusa further discloses wherein first user data and second user data include data associated with at least one of writing, drawing, text typing, underlining, or marking (See inter alia, Figs. 10-19, pictures are drawings, icons, #294 is a marking; so is #290 display images superimposed on display). 
Audet also discloses wherein first user data and second user data include data associated with at least one of writing, drawing, text typing, underlining, or marking (See Figs. 8-12, annotation, #142; See also Fig. 16-19; Detailed Descirption, [0110-0115] [0131-135]).


Regarding claim 14, Akifusa further discloses wherein the user input against the display region is a user input to scroll on the display region (Fig. 10-12; Detailed Description, [0170-0189], “In this "viewing mode", a slider image 220 is displayed in a lower portion of the screen of lower LCD 120. As the user uses stylus pen 177 or the like to perform a slide operation of this slider image 220 in a lateral direction over the sheet surface (move while keeping touching), the thumbnail images displayed on upper LCD 110 may be changed. Namely, the thumbnail images are aligned (virtually) under a prescribed alignment rule and the user can successively switch contents displayed on lower LCD 120 (effectively-displayed thumbnail images) by operating slider image 220. …Namely, as the user uses stylus pen 177 or the like to perform an operation to touch operation image 210 labeled with "album", transition to screen display as shown in FIG. 11 which will be described later is made. Alternatively, as the user uses stylus pen 177 or the like to perform an operation to touch operation image 212 labeled with "slide show", main images corresponding to the thumbnail images displayed in a list on lower LCD 120 are displayed on upper LCD 110 as being switched under prescribed rules or randomly (that is, slide show is carried out). Here, various effects may be provided to the displayed image”; Examiner interpretation: cycling through images in a viewing or slide show mode is a ‘scroll’ input). 
Kwa also discloses wherein the user input against the display region is a user input to scroll on the display region (Detailed Description, [0426], “At least one of the toolset and the lower level toolset may be scrolled by user's rolling manipulation, and may display a hidden tool.”)
Thus, it would have remained obvious to have combined Akifusa and Kwak and Audet in the same manner as described in claim 1. 

Regarding claim 15, Akifusa discloses an electronic device (Fig. 4, generally) comprising: 
a display configured to provide a display region (Fig. 4, upper LCD, lower LCD, #110 and #120);
 a pen sensing module configured to sense a pen input using an electronic pen (Fig. 4, touch panel, #122; interface circuit, #150; Detailed Description, [0092-0095]); 
a processor electrically connected to the display and the pen sensing module (Fig. 4, microcomputer, #140; Detailed Description, [0121-0122]); and 
a memory electrically connected to the processor (Fig. 4, Non-volatile memory, #136; or VRAM,. #106), wherein the memory stores instructions for causing the processor, when executed, to: 
obtain first user data corresponding to a first pen input when the pen sensing module senses the first pen input using the electronic pen against the display region where first screen data is displayed, while operating in a first mode based on a first event signal received through a communication module of the electronic device from the electronic pen, wherein the first screen data is part of screen data  (Figs. 10A-10B; Detailed Description, [0177-0182], “Referring to FIG. 10A, in the "viewing mode" (state ST4), a listing image 202A including objects showing images obtained in advance (thumbnail images) is displayed on lower LCD 120. The objects (thumbnail images) included in this listing image 202A are preferably smaller in an amount of information than image data obtained through image pick-up or the like… In this "viewing mode", a slider image 220 is displayed in a lower portion of the screen of lower LCD 120. As the user uses stylus pen 177 or the like to perform a slide operation of this slider image 220 in a lateral direction over the sheet surface (move while keeping touching), the thumbnail images displayed on upper LCD 110 may be changed. Namely, the thumbnail images are aligned (virtually) under a prescribed alignment rule and the user can successively switch contents displayed on lower LCD 120 (effectively-displayed thumbnail images) by operating slider image 220. It is noted that switching among the thumbnail images may be made by continuously sliding a displayed portion or updating for each page”; Figs. 10A-10B; Detailed Description, [0177-0182], “…a slider image 220 is displayed in a lower portion of the screen of lower LCD 120. As the user uses stylus pen 177 or the like to perform a slide operation of this slider image 220 in a lateral direction over the sheet surface (move while keeping touching), the thumbnail images displayed on upper LCD 110 may be changed. Namely, the thumbnail images are aligned (virtually) under a prescribed alignment rule and the user can successively switch contents displayed on lower LCD 120 (effectively-displayed thumbnail images) by operating slider image 220. It is noted that switching among the thumbnail images may be made by continuously sliding a displayed portion or updating for each page”; Detailed Description, [0129], “In addition, the touch panel control circuit constituting interface circuit 150 generates touch position data indicating a position where the user performed an input operation (a pointing operation) in response to a detection signal from touch panel 122 and outputs the data to operation processing unit 100. Namely, touch panel 122 outputs an operation input (touch position data) in accordance with a two-dimensional coordinate value corresponding to the position pointed on a touch surface.”;  See also Detailed Description, [0217-0219]; control circuit is the communication module);
display second screen data in the display region based on a user input against the display region (Detailed Description, [0236], Figs. 14-17, “FIGS. 16 and 17 each show an operation example in the sound effect association processing according to the present embodiment. Referring to FIG. 16, as the user uses stylus pen 177 or the like to touch a position corresponding to the target audio icon included in listing display 286 displayed on lower LCD 120 (performs a position indication operation), the audio icon corresponding to the touched position is selected”; audio icons is second screen data), wherein the second screen data is another part of screen data; 
obtain second user data corresponding to a second pen input when the pen sensing module senses the second pen input using the electronic pen against the display region where the second (Detailed Description, [0236-0237], “It is noted that an audio icon may be selected based on some characteristic movement in the user's series of position indication operations. For example, when the user rests at any position for a prescribed period of time or longer while he/she continues the position indication operation (maintains a touching state), the audio icon corresponding to the rest position may be selected.”; Fig. 17, Detailed Description, [0239-0240], “…as shown in FIG. 17, as the user moves stylus pen 177 or the like while maintaining the touching state, the selected audio icon is drawn out (dragged) based on this subsequent variation in indicated position. Namely, such an effect that the selected audio icon is moved taken together by stylus pen 177 is provided. ...Thereafter, as the user moves stylus pen 177 or the like upward, that is, in a direction toward upper LCD 110, while maintaining the touching state, voice and sound corresponding to the selected audio icon is associated with the main image corresponding to the image of interest displayed on upper LCD 110.”); 
receive, through the communication module, a second event signal through the communication module from the electronic pen after the first user data and the second user data are obtained (Fig. 17, Detailed Description, [0239-0240], “…as shown in FIG. 17, as the user moves stylus pen 177 or the like while maintaining the touching state, the selected audio icon is drawn out (dragged) based on this subsequent variation in indicated position. Namely, such an effect that the selected audio icon is moved taken together by stylus pen 177 is provided. ...Thereafter, as the user moves stylus pen 177 or the like upward, that is, in a direction toward upper LCD 110, while maintaining the touching state, voice and sound corresponding to the selected audio icon is associated with the main image corresponding to the image of interest displayed on upper LCD 110.”; this second event signal (e.g. the stylus input of a drag gesture) occurs after the thumbnail images and the audio files are displayed); and
(Figs. 14-17; Detailed Description, [0224-0226], “In screen display shown in FIGS. 14 and 15, the user selects an image of interest to be subjected to the sound effect association processing from among the images of interest included in the album, selects voice and sound to be associated with each image of interest, and further performs actual association processing. In FIGS. 14 and 15, contents displayed on lower LCD 120 are different from those in screen display as shown in FIGS. 12 and 13. Namely, in FIGS. 14 and 15, lower LCD 120 displays listing displays 286 and 288 including audio icons indicating voice and sound that can be associated with the images of interest.”; See also Detailed Description, [0242-0246]).

 Akifusa does not explicitly disclose wherein:
the first event signal is generated when a member included in the electronic pen is pressed;
the second event signal is generated when the member included in the electronic pen is pressed. 
wherein the first user data includes first memo input data or first handwriting input data;
wherein the second user data includes second memo input data or second handwriting input data. 

Kwak, in a similar field of endeavor, discloses an electronic device (Fig. 3, multi display device, Detailed Description, [0137], “FIG. 3 is a block diagram illustrating a configuration of a multi display device in detail according to an exemplary embodiment of the present general inventive concept”; first display, #190a; second display; #190b; inputter/outputter, #160 Detailed Description, [0173]; See also Fig. 2, stylus pen, #4800), comprising:
(Figs. 48A-B, button, #4801/4802; Detailed Description, [0377-0382], “Referring to FIG. 48B, the stylus pen 4800 according to an exemplary embodiment of the present general inventive concept may include a lower button 4801, an upper button 4802, and a dialer 4803, which are disposed on a handle 4804 of the stylus pen 4800, and serve as a user interface. Specifically, the lower button 4801 may perform functions of selecting or executing like a left button of a mouse, and the upper button 4802 may perform functions of menu or setting like a right button of a mouse.”);
the second event signal is generated when the member included in the electronic pen is pressed (Figs. 48A-B, button, #4801/4802; Detailed Description, [0377-0382], “Referring to FIG. 48B, the stylus pen 4800 according to an exemplary embodiment of the present general inventive concept may include a lower button 4801, an upper button 4802, and a dialer 4803, which are disposed on a handle 4804 of the stylus pen 4800, and serve as a user interface. Specifically, the lower button 4801 may perform functions of selecting or executing like a left button of a mouse, and the upper button 4802 may perform functions of menu or setting like a right button of a mouse…Referring to view (e) of FIG. 49, when the user clicks a lower button 4906 of the stylus pen 4800 (4907) while the tool selected from the toolset is being displayed, the multi display device 100 progresses to view (f) of FIG. 49. Referring to view (f) of FIG. 49, the multi display device 100 activates a lower level toolset 4914 of the selected tool and displays it in response to the click 4907 of the stylus pen 4800…Referring to view (a) of FIG. 50, when the user double clicks one of the upper and lower buttons 5001 of the stylus pen 4800 with respect to the multi display device 100 on which a lower level toolset 5010 is displayed (5002), the multi display device 100 progresses to view (b) of FIG. 50. Referring to view (b) of FIG. 50, the multi display device 100 ends the toolset in response to a control signal of the stylus pen 4800”; at least two event signals generated on clicks of the button).

 (See Kwak, Detailed Description, [0377]). The fact that both Akifusa and Kwak disclose similar multi-screen devices, with both electronic pen and finger inputs, makes this combination more easily implemented. 

Audet, in a similar field of endeavor, discloses an electronic device (Fig. 6, generally) comprising:
wherein the first user data includes first memo input data or first handwriting input data (Fig. 11, annotation, #142; Detailed Description, [0111-0115], “Annotations 142 can be made by the user in order to add more meaning to the document already entered in the SMLOI. The annotation, namely a layer 143, can be considered as a distinct document. FIG. 11 shows an annotation 142 on which the user can chose to merge 146 the layer 143 so it will become an assembly 144…An information element can also be done by direct writing by the user inside the SMLOI using any mean like a keyboard or a pen-pointing device.”);
wherein the second user data includes second memo input data or second handwriting input data (Fig. 11, annotation, #142; Detailed Description, [0111-0115], “Annotations 142 can be made by the user in order to add more meaning to the document already entered in the SMLOI. The annotation, namely a layer 143, can be considered as a distinct document. FIG. 11 shows an annotation 142 on which the user can chose to merge 146 the layer 143 so it will become an assembly 144…An information element can also be done by direct writing by the user inside the SMLOI using any mean like a keyboard or a pen-pointing device.”; Examiner’s note—specifically a different annotation onto a different document 112; See also Detailed Description, [0108-0115] and Figs. 8-10). 

It would have been further obvious to one of ordinary skill in the art to have modified the user data within the electronic device of the combination of Akifusa and Kwak to include the teachings of Audet in such a way to specify the type of user data, as to provide: wherein the first user data includes first memo input data or first handwriting input data and wherein the second user data includes second memo input data or second handwriting input data. The motivation to combine these arts is to provide more meaning to a document through a user’s own unique markings, which allows the user to see and manipulate information elements easily (See Audet, Detailed Description, [0108-0115], “Annotations 142 can be made by the user in order to add more meaning to the document already entered in the SMLOI. The annotation, namely a layer 143, can be considered as a distinct document…. areas are distinct for every information element and are generally superposed on the related document while letting the underneath document image appear in order to allow the user to see the document”). The fact that Audet also teaches association of content onto a data file (See Audet, Detailed Description, [0135], “Numerous software applications are available to help users keep track of their schedules and of the tasks they need to accomplish. The tasks of the user can be displayed as information elements in the SMLOI, and be graphically recognizable within the SMLOI. Tasks as information elements can be associated with related sub-space (item 166 in FIG. 12) and linked to appropriate characterization attributes”), such as a document, in similar manners as Akifusa makes this combination more easily implemented. It is also noted that Audet discloses the use of a stylus to make inputs onto a display, including handwritten annotations, which also causes it to be in same field of endeavor as Akifusa, Kwak and the Instant Invention.   

(Figs. 10A-10B; Detailed Description, [0177-0182]; Detailed Description, [0236-0237]; reflexive principle—first user data and second user data inherently overlap with themselves).  
Thus, it would have remained obvious to have combined Akifusa and Kwak and Audet in the same manner as described in claim 15. 

Regarding claim 18, Akifusa further discloses wherein the first user data is associatively with the second user data in a hierarchical structure (See inter alia, Detailed Description, [0222-0226], “In the present embodiment, in addition to voice and sound saved in advance in game device 1, arbitrarily selected voice and sound from among voices and sounds arbitrarily recorded by the user can be associated with a main image. Namely, listing display 286 shown in FIG. 14 displays voices and sounds saved in advance in game device 1 in a two-dimensionally selectable manner and a picture of each audio icon expresses contents of corresponding voice and sound. In addition, listing display 288 shown in FIG. 15 displays voices and sounds recorded by the user in a two-dimensionally selectable manner, and a picture of each audio icon expresses an amount of recording of corresponding voice and sound. More specifically, if a time period for recording of corresponding voice and sound is longer, such a picture that a container contains more content is employed as the audio icon included in listing display 288. On the other hand, if a time period for recording of corresponding voice and sound is shorter, such a picture that a container contains less content is employed as the audio icon included in listing display 288. It is noted that recording of voice and sound by the user can be carried out by using microphone 153 (see FIG. 4).”; time period and amount of content determines hierarchy).  


Regarding claim 19, Akifusa further discloses wherein the second event signal corresponding to the first event signal is a second event signal generated by user manipulation with respect to the member included in the electronic pen  (Fig. 17, Detailed Description, [0239-0240], “…as shown in FIG. 17, as the user moves stylus pen 177 or the like while maintaining the touching state, the selected audio icon is drawn out (dragged) based on this subsequent variation in indicated position. Namely, such an effect that the selected audio icon is moved taken together by stylus pen 177 is provided. ...Thereafter, as the user moves stylus pen 177 or the like upward, that is, in a direction toward upper LCD 110, while maintaining the touching state, voice and sound corresponding to the selected audio icon is associated with the main image corresponding to the image of interest displayed on upper LCD 110.”; this second event signal (e.g. the stylus input of a drag gesture) occurs after the thumbnail images and the audio files are displayed).  
Thus, it would have remained obvious to have combined Akifusa and Kwak and Audet in the same manner as described in claim 15. 

Regarding claim 20, Akifusa further discloses 
wherein the obtaining of the first user data comprises displaying the first user data together with first screen data in the display region (Figs. 10A-10B; Detailed Description, [0177-0182], “Referring to FIG. 10A, in the "viewing mode" (state ST4), a listing image 202A including objects showing images obtained in advance (thumbnail images) is displayed on lower LCD 120. The objects (thumbnail images) included in this listing image 202A are preferably smaller in an amount of information than image data obtained through image pick-up or the like… In this "viewing mode", a slider image 220 is displayed in a lower portion of the screen of lower LCD 120. As the user uses stylus pen 177 or the like to perform a slide operation of this slider image 220 in a lateral direction over the sheet surface (move while keeping touching), the thumbnail images displayed on upper LCD 110 may be changed. Namely, the thumbnail images are aligned (virtually) under a prescribed alignment rule and the user can successively switch contents displayed on lower LCD 120 (effectively-displayed thumbnail images) by operating slider image 220. It is noted that switching among the thumbnail images may be made by continuously sliding a displayed portion or updating for each page”; Se also upper LCD 110), and 
wherein the obtaining of the second user data comprises displaying the second user data together with the second screen data in the display region (Detailed Description, [0236], Figs. 14-17, “FIGS. 16 and 17 each show an operation example in the sound effect association processing according to the present embodiment. Referring to FIG. 16, as the user uses stylus pen 177 or the like to touch a position corresponding to the target audio icon included in listing display 286 displayed on lower LCD 120 (performs a position indication operation), the audio icon corresponding to the touched position is selected”; audio icons is second screen data).
Thus, it would have remained obvious to have combined Akifusa and Kwak and Audet in the same manner as described in claim 15. 








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KWIN XIE/Primary Examiner, Art Unit 2626